Case 1:19-cr-00789-PGG Document i61 Filed 12/26/19 Page 1 of1

BERNSTEIN CLARKE & MOSKOVITZ

11 Park Place, Suite 914, New Yark, New York 10007
www.bemlaw.com Tel. (212) 321-0087 Fax (917) 722-0930

Andrew M. §. Bernstein
Lance A. Clarke
Joshua S. Maskaovitz

FILED VIA ECF

December 26, 2019
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re: United States v. Raymond Parker, et al.,
19 Cr. 789 (PGG) Defendant #20

Dear Judge Gardephe:

I am writing to request permission for Raymond Parker to travel to Pennsylvania for one day.
Specifically, I respectfully request that on December 28, 2019, Mr. Parker be allowed to travel
from his home in the District of New Jersey to Montage Mountains Resort in Scranton, PA, for a
family ski trip. On the Morning of December 28, Mr. Parker would leave his residence with one
of his children and travel to 1000 Montage Mountain Road, Scranton PA, 18507. After skiing for
a few hours, they would travel back to his residence that same day.

[have discussed this request with AUSA Mathew Andrews and Pretrial Services Officer Assistant
Shawn Bostick, and they do not object to this request.

If the Court requires any more information, please do not hesitate to reach out to me or my office.

Respectfully submitted,

QA RX

Andrew M. J. Bernstein, Esq.

 

MEMO ENDORSED

  
   
 

‘The’Application is gtanted.
‘SO ORDERED:

 
